Citation Nr: 0737019	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  06-31 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to separate compensable ratings of 10 percent for 
tinnitus in each ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1983 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 RO decision, which 
denied the veteran separate compensable ratings of 10 percent 
for tinnitus in each ear.

The veteran requested a hearing before the Board in his 
September 2006 Form 9.  The veteran was scheduled for a 
hearing in September 2007, but sent in an October 2007 
statement indicating that he wished to withdraw his request 
for a hearing.  The Board may proceed with the claim.  
38 C.F.R. § 20.1304.


FINDING OF FACT

The veteran has withdrawn his appeal seeking separate 
compensable ratings of 10 percent for tinnitus in each ear.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).

On October 24, 2007, VA received a statement from the veteran 
that he wished to withdraw his appeal for an increased rating 
for bilateral tinnitus.  He has withdrawn his appeal with 
respect to this claim, and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


